Case 1:18-cv-01904-SEB-MJD Document 137 Filed 08/20/19 Page 1 of 2 PageID #: 2334



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


  WHOLE WOMAN'S HEALTH ALLIANCE,                     )
  ALL-OPTIONS, INC.,                                 )
  JEFFREY GLAZER,                                    )
                                                     )
                               Plaintiffs,           )
                                                     )
                          v.                         )        No. 1:18-cv-01904-SEB-MJD
                                                     )
  CURTIS T. HILL, JR.,                               )
  KRISTINA BOX,                                      )
  JOHN STROBEL,                                      )
  KENNETH P. COTTER,                                 )
                                                     )
                               Defendants.           )




                                  ORDER ON MOTION TO SEAL


         This matter is before the Court on Defendants’ Motion to Seal [Dkt. 100]. The motion

  seeks to seal Docket No. 93-1 because it contains information that should have been redacted

  pursuant to the Court’s April 5, 2019 Order [Dkt. 84]. Defendants properly filed a redacted

  version of Docket No. 93-1 as Docket No. 101. Defendants’ Motion [Dkt. 100] is GRANTED

  and the Clerk is directed to PERMANENTLY SEAL Docket No. 93-1.

         SO ORDERED.



         Dated: 20 AUG 2019




                                                 1
Case 1:18-cv-01904-SEB-MJD Document 137 Filed 08/20/19 Page 2 of 2 PageID #: 2335




  Distribution:

  Service will be made electronically
  on all ECF-registered counsel of record
  via email generated by the Court’s ECF system.




                                                   2
